UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 00-1227



KELLY J. MCWIRTHER,

                                               Plaintiff - Appellant,

           versus


TELECHECK SERVICES, INCORPORATED,

                                                Defendant - Appellee.




Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief Dis-
trict Judge. (CA-99-216-3-MU)


Argued:   December 7, 2000                 Decided:   January 23, 2001


Before WILKINSON, Chief Judge, TRAXLER, Circuit Judge, and James C.
CACHERIS, Senior United States District Judge for the Eastern Dis-
trict of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: John W. Taylor, MITCHELL, RALLINGS, & TISSUE, P.L.L.C.,
Charlotte, North Carolina, for Appellant. William Alfred Blancato,
MCCALL, DOUGHTON & BLANCATO, P.L.L.C., Winston-Salem, North Caro-
lina, for Appellee. ON BRIEF: David G. Russell, Charles W. Lyons,
PARKER, HUDSON, RAINER & DOBBS, Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Plaintiff Kelly McWirther brought a class action suit under

the Fair Debt Collection Act and North Carolina Debt Collection

laws against TeleCheck Services, Inc. for collecting unlawful

charges based on checks that were returned for insufficient funds.

The district court granted Telecheck’s motion to dismiss for fail-

ure to state a claim.   We affirm on the reasoning of the district

court.   See McWirther v. Telecheck Services, Inc., No. 99CV216,

Dec. 1, 1999.




                                                          AFFIRMED




                                 2